Title: To Thomas Jefferson from John Kendrick, 1 March 1793
From: Kendrick, John
To: Jefferson, Thomas



Sir
Port Independence, on the Island
 of Heong-Kong, March 1st. 1793.

I have the honour of enclosing to you the Copies of several Deeds, by which the tracts of Land therein described, situated on Islands on the North West Coast of America, have been conveyed to me, and my heirs forever, by the resident Chiefs of those districts, who, I presume, were the only just proprietors thereof. I know not what measures are necessary to be taken, to secure the property of these purchases to me, and the government thereof to the United States; but it cannot be amiss to transmit them to you, to remain in the office of the Department of State. My claim to those territories has been allowed by the Spanish Crown: for the purchases I made at Nootka, were expressly excepted in a deed of conveyance, of the Lands adjacent to, and surrounding Nootka Sound, executed in September last, to El Señor Don Juan Francisco de la Bodega, y Quadra, on behalf of His Catholic Majesty, by Macquinnah and the other Chiefs of his tribe, to whom those lands belonged.
When I made these purchases, I did it under an impression, that it would receive the sanction of the United States; and, that should an act of the Legislature be necessary to secure them to me, I should find no difficulty in obtaining it. The future commercial advantages which may arise from the Fur Trade, besides many other branches which are daily opening to the view of those who visit the North West American Coast, may perhaps render a settlement there, worthy the attention of some associated Company, under the protection of Government. Should this be the case, the possession of Lands, previously and so fairly acquired, would much assist the carrying the plan into effect. Many good purposes may be effected by the Union having possessions on that Coast, which I shall not presume, Sir, to point out to you; and  the benefits which have accrued to Individuals, by similar purchases to those I have made, in our own States, are too well known to need a remark. I have the honour to be, With the utmost respect & esteem, Sir, Your very hble servt

John Kendrick

